Citation Nr: 0839587	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include as secondary to the service-connected 
back, hip, and leg conditions.

2.  Entitlement to service connection for a left knee 
condition, to include as secondary to the service-connected 
back, hip, and leg conditions.

3.  Entitlement to service connection for left hip pain, to 
include as secondary to the service-connected back, hip, and 
leg conditions.

4.  Entitlement to service connection for left shoulder pain, 
to include as secondary to the service-connected back, hip, 
and leg conditions.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

6.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an increased rating in excess of 10 
percent for back, hip, and leg conditions.

8.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from March 1967 
to March 1970, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The veteran timely perfected an 
appeal.

The veteran testified in October 2007 at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to an increased rating in excess of 
10 percent for tinnitus has been withdrawn, and is no longer 
a part of this appeal.  (See October 2007 Hearing Transcript, 
p. 2).  The Board will therefore not discuss that issue.  

In November 2007, the veteran submitted pertinent medical 
evidence, by way of a medical statement and treatment records 
regarding hypertension, erectile dysfunction, orthopedic 
problems, and PTSD, directly to the Board, along with a 
written statement waiving initial review of this evidence by 
the RO.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
right knee disability. 

2.  The medical evidence of record does not show a current 
left knee disability.

3.  The veteran's symptoms of left hip pain have been 
considered in the ratings for the veteran's service-connected 
manifestations, secondary to service-connected back, hip, and 
leg conditions; there is no competent, probative evidence of 
a separate and distinct disorder of the left hip for which 
service connection may be awarded.

4.  The veteran's symptoms of left shoulder pain have been 
considered in the ratings for the veteran's service-connected 
manifestations, secondary to service-connected back, hip, and 
leg conditions; there is no competent, probative evidence of 
a separate and distinct disorder of the left shoulder for 
which service connection may be awarded.

5.  A February 2006 VA examination revealed an average pure 
tone threshold of 48 decibels and a speech recognition score 
of 92 in the right ear and an average pure tone threshold of 
48 decibels and a speech recognition score of 92 in the left 
ear.

6.  The veteran's PTSD is manifested by sleep impairment, 
irritability, intrusive recollections in forms of dreams and 
nightmares, and hypervigilance; is characterized by GAF 
scores that range from 55 to 60 with the most recent GAF 
score of 60; and is productive of occupational and social 
impairment with reduced reliability and productivity due to 
difficulty in establishing and maintaining effective work and 
social relationships.  There is no evidence of delusional 
ideations, hallucinatory perceptions, or obsessive-compulsive 
tendencies.  

7.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected back, hip, 
and leg problems are manifested by some subjective complaints 
of pain with normal range of motion, objective evidence of 
pain at end-point flexion.  There is no medical evidence of 
instability, muscle atrophy; effusion, weakened movement, 
excess fatigability, or incoordination.

8.  Resolving all reasonable doubt in the veteran's favor, 
the evidence shows that the veteran is unable to secure or 
follow a substantially gainful occupation, considering his 
educational and occupational background, as a result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right knee disorder 
due to disease or injury that was incurred in or aggravated 
by service; nor is it shown to be proximately due to or the 
result of service-connected back, hip, and leg conditions.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The veteran is not shown to have a left knee disorder due 
to disease or injury that was incurred in or aggravated by 
service; nor is it shown to be proximately due to or the 
result of service-connected back, hip, and leg conditions.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The veteran is not shown to have a left hip disorder due 
to disease or injury that was incurred in or aggravated by 
service; nor is it shown to be proximately due to or the 
result of service-connected back, hip, and leg conditions.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  The veteran is not shown to have a left shoulder disorder 
due to disease or injury that was incurred in or aggravated 
by service; nor is it shown to be proximately due to or the 
result of service-connected back, hip, and leg conditions.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

5.  The criteria for an increased rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7; 
Diagnostic Code 9411 (2008).

6.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7; 
Diagnostic Code 6100 (2008).

7.  The criteria for an increased rating in excess of 10 
percent for back, hip, and leg conditions have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7; Diagnostic Codes 5003, 5235-5243, 5251-
52, 5257, 5261-62 (2008).

8.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
November 2005, prior to the initial adjudication of his 
service connection claims for a bilateral knee condition, 
left hip pain, left shoulder pain, all to include as due to 
the service-connected back, hip, and leg conditions; and TDIU 
in the March 2006 rating decision at issue.  

With regards to the service connection claims and TDIU, the 
VCAA letter summarized the evidence needed to substantiate 
the claim and VA's duty to assist.  It also specified the 
evidence that the veteran was expected to provide, including 
the information needed to obtain both his private and VA 
medical treatment records.  In this way, the VCAA letter 
clearly satisfied the three "elements" of the notice 
requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 pertaining to the downstream disability rating and 
effective date elements of his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the 
November 2005 VCAA letter was inadequate with regards to the 
veteran's claims for a compensable evaluation for bilateral 
hearing loss, an increased rating in excess of 50 percent for 
PTSD and an increased rating in excess of 10 percent for 
back, hip, and leg conditions on the cover page.  The letter 
also did not address all of the elements required by the 
recent Vazquez-Flores decision.  Nonetheless, the veteran was 
not prejudiced in this instance, as the November 2005 letter 
did provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) to support 
his claims for increased compensation.  Specifically, the 
letter stated "[t]o establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  In addition, the October 2006 Statement of 
the Case provided the veteran with the specific rating 
criteria for his service-connected disabilities and explained 
how the relevant diagnostic code would be applied.  These 
factors combine to demonstrate that a reasonable person could 
have been expected to understand what was needed to 
substantiate the claims.

Similarly, the veteran's actions are indicative of his actual 
knowledge for the purpose of substantiating his increased 
rating claim.  The veteran submitted VA medical records to 
help support his claim for increase and prove the worsening 
of his conditions.  In fact, the Board notes that the veteran 
submitted a tabbed black binder of evidence with medical 
records, military records, awards and decorations, letters 
and lay statements, and miscellaneous items.  In his May 2006 
notice of disagreement, the veteran listed the criteria that 
he knew to be necessary to support a higher rating; he also 
discussed the severity of his disabilities.  During his 
October 2007 hearing, the veteran described his allegedly 
worsened symptoms and how they have affected his daily life.  
Based on this evidence, the Board is satisfied that the 
veteran had actual knowledge of what was necessary to 
substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

The veteran was afforded a VA examination for PTSD in 
December 2004 and February 2006.  The veteran was also 
afforded a VA examination for his joints and hearing loss in 
February 2006.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, Social Security Records, 
and statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above; it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection-Pertinent Laws and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

III.  Increased Rating-Pertinent Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Service Connection for a Bilateral Knee Condition, Left 
Hip Pain, and Left Shoulder Pain

The veteran complains of bilateral knee pain, left hip pain, 
and left shoulder pain, which he attributes to his service-
connected back, hip, and leg conditions.

The veteran's service medical records reflect one complaint 
of an injury to the right knee from a fall in September 1967.  
The veteran complained of localized tenderness.  There was no 
swelling or deformity noted upon observation.  The x-rays 
revealed small chip fracture not involving the articular 
surface.  The veteran was treated with a cast.  The January 
1970 separation examination showed normal lower extremities.  
The January 1970 Report of Medical History reported a 
fractured knee cap.  The veteran's service medical records 
reflect no complaints of or treatment for a hip injury or a 
left shoulder injury.  

Post-service treatment records do not reflect a diagnosis of 
a knee condition, a hip condition, or a left shoulder 
condition.  A September 2004 VA treatment record reflects 
complaint of midsternal and left shoulder pain, which lead to 
an evaluation for cardiac distress.  A December 2005 
treatment record reflected complaints of shooting pain in the 
right shoulder.

The veteran underwent a VA examination in February 2006.  The 
veteran complained of painful knees, pain in the legs and 
left hip area, which has been ongoing for more than 20 years.  
The veteran stated that he could not stand or walk for long 
periods of time and that repetitive motion increases the pain 
without any additional loss of motion.  The examiner noted 
that there was no instability of the knees.  The veteran does 
not use knee supports.  The examiner also noted that the 
veteran was a healthy looking male that did not appear to be 
in pain.  The right knee examination revealed that there was 
tenderness about the patella with minimal crepitation.  The 
ligaments were stable.  The range of motion for the right 
knee was 0 to130 degrees without complaints of pain, in both 
active and passive tests.  The left knee examination revealed 
normal appearance without any swelling or tenderness.  The 
range of active and passive motion for the left knee was 0 to 
135 degrees.  The ligaments were stable.  The x-rays revealed 
that both knees were within normal limits without any 
residual trauma.  The examination showed no swelling, 
inflammation, atrophy or deformity.  Range of active and 
passive motion revealed abduction of 175 degrees, forward 
flexion of 170 degrees, external rotation of 75 degrees and 
internal rotation of 90 degrees.  X-rays were negative for 
any skeletal injury or residual trauma.  The lower limbs were 
negative for any neurological deficiency and straight-leg 
raising was 60 degrees with negative Lasegue test.  

The examiner rendered a diagnosis of normal bilateral knees, 
shoulders, hips, lumbosacral spine and right leg.  He also 
noted that there was no evidence any skeletal injury.  He 
further stated that clinically and radiologically there was 
no objective evidence to substantiate the veteran's subject 
complaints and that during the examination everything 
appeared to be within normal limits without any residual 
trauma.
 
In this case, the medical evidence fails to show that the 
veteran has been diagnosed with a current bilateral knee 
disorder, shoulder disorder, and hip disorder.  Although the 
veteran complains of pain in his knees, left shoulder, and 
left hip, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
In the absence of confirmed diagnoses of a right or left knee 
disability, a left shoulder disability, and a left hip 
disability, meaning medical evidence showing the veteran has 
the conditions alleged, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability). 
 
Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Although  the veteran's common law wife appears 
to be a registered nurse, and thus, completed medical 
education and training and meets the requirement of section 
3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions, she did not provide a diagnosis of 
any current disability as discussed above during the October 
2007 Travel Board hearing.  Cox v. Nicholson, 20 Vet. App. 
563, 568-70 (2007). 
 
The preponderance of the evidence is against the claims of 
entitlement to service connection for a bilateral knee, left 
shoulder, and left hip disability.  The benefit sought on 
appeal is accordingly denied since there is no reasonable 
doubt to be resolved in the veteran's favor.  See, e.g., See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).
 
VII.  Compensable Evaluation for Hearing Loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

Here, the veteran is seeking a compensable rating for his 
service-connected bilateral hearing loss under the criteria 
of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100, effective 
from March 27, 2002.  

The February 2006 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
60
95
LEFT
15
30
70
75

The average pure tone threshold was 48 in the right ear and 
48 in the left ear.  The speech recognition score was 92 in 
the right ear and 92 in the left.  

For the left ear, application of an average pure tone 
threshold of 48 decibels and a speech recognition score of 92 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

For the right ear, application of an average pure tone 
threshold of 48 decibels and a speech recognition score of 92 
results in a numerical designation of I under Table VI.  

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of I 
results in a 0 percent evaluation.

In reaching this result, the Board has acknowledged the 
veteran's lay contentions, but his assertions are 
insufficient to establish entitlement to a compensable 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes that a compensable 
evaluation for bilateral hearing loss is not warranted.  As 
such, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for bilateral hearing loss, and the claim is denied.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, supra; 38 U.S.C.A. § 5107(b).

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's bilateral hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than that 
assigned on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VIII.  Increased Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

A 100 percent disability rating for PTSD is 
warranted when the veteran exhibits total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

An October 2004 statement from Dr. J. Z., a VA physician, 
revealed that the veteran was diagnosed with PTSD pursuant to 
the DSM IV criteria.  The Clinical Administered PTSD Scale 
(CAPS) was completed with a total score of 57, which 
reflected moderate intensity and frequency of symptoms over 
the last month.  He was assigned a GAF score of 55, which 
reflected moderate impact of psychiatric symptoms on his 
social and occupation functioning over the period of one 
month prior to the evaluation.  His cognitive functioning was 
grossly intact and the veteran was capable of managing his 
own financial affairs.

The evidence of record shows that during a December 2004 VA 
examination, the veteran told the examiner that he 
experienced poor sleep, nightmares ("once in a while"), 
frequent flashbacks, and intrusive thoughts.  He reported 
having a general mistrust of others and authority problems 
since Vietnam.  The veteran denied any anger control issues, 
illusions, delusions, hallucinations, or suicidal ideation.  
The veteran reported that he lived with his long-term 
girlfriend.  The examiner stated that the veteran's level of 
functioning was "not too bad since he [was] still working 
and [was] in a relationship with someone."  He stated that 
the veteran had good social support from friends, but clearly 
his financial and occupational status had suffered 
tremendously because of his Vietnam experiences given his 
difficulty with authority, PTSD, and anxiety symptoms-which 
have made it difficult for him to stay employed.  The veteran 
reported having over 30 different jobs since the military.

Upon mental status examination, the veteran maintained good 
eye contact and appropriate behavior.  The veteran was fully 
able to maintain hygiene and other basic activities of daily 
living.  The veteran was fully oriented to person, place, and 
time.  There was no noted obsessive or ritualistic behavior.  
The veteran's rate and flow of speech was unremarkable.  The 
veteran reported having panic attacks that lasted from 10 to 
15 minutes.  The panic attacks were controlled with Prozac.  
The veteran also reported significant anxiety.  The examiner 
stated that the veteran is fully capable of managing his own 
financial affairs.  The examiner diagnosed PTSD and assigned 
a GAF score of 55.

The veteran underwent another VA examination in February 
2006.  The veteran told the examiner that he had been 
unemployed for the last four years and that he lived with his 
common law wife.  The veteran stated that he was not being 
treated by a psychiatrist for PTSD and that he has never been 
in a PTSD program.  The veteran stated that he has bounced 
from job to job since the military with the longest position 
being held for three years.  His last job was working part-
time at a banquet hall as a bartender on the weekends.  The 
veteran complained of frequent dreams and nightmares with 
increased intensity, insomnia, flashbacks, intermittent 
depression, and anxiousness when he is in an unfamiliar 
place.  He further stated that he avoids going into the woods 
or heavily brushed areas.  He also felt like he was being 
watched and/or needed to be on guard.  He reported thoughts 
of suicide when he was going through his divorce 14 years 
ago, but his more recent symptoms have remained baseline.  
The veteran denied any alcohol or drug abuse.  He reported 
having his Prozac increased recently.  

Upon physical examination, the veteran was neatly dressed, 
well nourished, coherent, and established a good rapport.  
His affect was anxious and mood was euthymic.  The veteran 
denied suicidal ideation, auditory or visual hallucinations, 
and delusions, but reported some paranoia.  He was alert and 
oriented to time, place, and person.  The veteran took care 
of his own activities of daily living.  The examiner 
diagnosed PTSD with symptoms of moderately to severe 
intensity with related social and occupation impairment.  The 
examiner assigned a GAF score of 55.

VA Treatment records dated from November 2006 to August 2007 
reflect that the veteran was prescribed Fluoxetine and 
Trazadone for his PTSD.  The veteran complained of insomnia, 
anxiety, irritability, and panic attacks.  The veteran denied 
any drug use, alcohol use, and suicidal ideation.  A November 
2006 treatment record noted that the veteran was alert and 
oriented with no flight of ideas.  His intelligence and 
intellect were noted to be average and judgment was fairly 
operational.  He was assigned a GAF score of 60.  A May 2007 
treatment record reflects that the veterans had significant 
improvement of target symptoms with medical changes in that 
he did not have dark circles under his eyes, he did not act 
in a guarded manner, affect was less labile, mood was 
euthymic and speech had a normal rate and rhythm.  
 
This level of symptomatology approximates the criteria for a 
50 percent rating.  The February 2006 VA examiner 
specifically characterized the veteran's PTSD symptoms as 
moderate to severe.  The clinical evidence of record clearly 
demonstrates that the veteran has symptoms of sleep 
impairment, anxiety, panic attacks, irritability, intrusive 
recollections in forms of dreams and nightmares, and 
hypervigilance due to his PTSD.  There is evidence that the 
veteran may have some symptomatology that meets the criteria 
for a 70 percent evaluation, such as difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting).  However, the VA medical evidence of record, as 
reflected in the December 2004 and February 2006 VA 
examination reports, do not reflect that the veteran 
demonstrates the vast majority of the symptomatology needed 
to meet the criteria for a 70 percent rating under Diagnostic 
Code 9411.  As reflected in the reports discussed above, the 
medical evidence does not reflect that he exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene, 
and the inability to establish and maintain effective 
relationships.

While work history may indicate some degree of disturbance of 
mood, or difficulty in maintaining effective work employment 
and work relationships, the veteran's employment difficulties 
more appropriately approximate the criteria for the 50 
percent disability rating.  The Board notes that the veteran 
has the ability to maintain long-term relationships (i.e. 
children, wife, and Vietnam buddies).  (See VA Traverse City 
Treatment Record dated December 2006).  And that, he 
purported to do well in jobs where he was alone with no 
supervision.  (See VA Traverse City Treatment Record dated 
November 2006).

These facts strongly suggest that the veteran has experienced 
occupational and social impairment with reduced reliability 
and productivity due to difficulty in establishing and 
maintaining effective work and social relationships.  
Consequently, the Board finds that an evaluation in excess of 
50 percent is not warranted for the service-connected PTSD.  
The GAF score range of 50 to 60 assigned by various VA 
examiners supports this conclusion.  The veteran's scores 
reflect moderate impairment in social and occupational 
functioning, which does not correspond to a higher degree of 
social and industrial impairment as required for the 
assignment of a 70 percent or higher disability evaluation.  
Consequently, the Board finds that no more than a 50 percent 
rating is warranted for PTSD.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an increased 
rating in excess of 50 percent for PTSD.  The Board concludes 
that there was no period during this appeal that a rating 
greater than 50 percent for service-connected PTSD was 
warranted.  Hart, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 50 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IX.  Increased Rating for Back, Hip, and Leg Conditions

The RO has evaluated the veteran's service-connected back, 
hip, and leg problems at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, effective from March 27, 2002. 
 
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003 (2007); see also 38 C.F.R. § 
4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing 
Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)). 
 
In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a. 
(2007).  Note 1 states that the 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Id. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2007).

Diagnostic Code 5251, limitation of extension of thigh to 5 
degrees warrants a 10 percent evaluation.  Under Diagnostic 
Code 5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation. A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 20 degrees, 
while a 40 percent evaluation requires that flexion be 
limited to 10 degrees. 

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  In addition, 
Diagnostic Code 5261 provides the following evaluations for 
limitation of leg extension: for extension limited to 10 
degrees, 10 percent; for extension limited to 15 degrees, 20 
percent; for extension limited to 20 degrees, 30 percent; for 
extension limited to 30 degrees, 40 percent; for extension 
limited to 45 degrees, 50 percent. 

VA treatment records from July 2002 to October 2007 reflect 
complaints of lower back pain with stinging sensation and 
numbness to the right leg and weakness, primarily with 
prolonged standing and lying supine.  An August 2004 MRI 
revealed degenerative changes at the C2-3, C3-4, C4-5, C5-6, 
and C6-7.  A February 2005 MRI revealed degenerative changes 
involving the L4-5 and L5-S1 disc spaces; L5-S1 left 
paracentral and foraminal disc herniation.  L4-5 mild spinal 
stenosis secondary to bulging disc.  An October 2005 
treatment record revealed that the veteran suffered from L5-
S1 lumbar radiculopathy.  The range of motion of the back was 
90 degrees with no pain, extension was -15 degrees with pain, 
right and left rotation was 15 degrees with pain, straight 
leg raising right was 45 degrees with no pain, straight leg 
raising left was 45 degrees with pain.  The veteran was 
treated with physical therapy and epidural steroid 
injections.  In an October 2007 VA treatment record, a VA 
physician stated:

Most likely your chronic back and neck problems are 
related to degenerative arthritis of the spine.  I 
can only comment on your cervical spine as the x-
ray report on our system documents osteophytes 
involving the cervical vertebral bodies 4-7.  There 
[was] disc space narrowing at C5-C6 and C6-C7.  
Bony structures of the cervical spine are normally 
aligned.  There was sclerosis of the C1-C2 joint 
with odontoid and anterior arch of C1.

The veteran underwent a VA examination in February 2006.  The 
veteran complained of painful knees, pain in the legs and 
left hip area, which has been ongoing for more than 20 years.  
The veteran stated that he could not stand or walk for long 
periods of time and that repetitive motion increases the pain 
without any additional loss of motion.  He also mentioned 
that he had injections in his back in December 2005.  The 
examiner noted that there was no instability of the knees.  
The veteran does not use knee supports.  The examiner also 
noted that the veteran is a healthy looking male that did not 
appear to be in pain.  The right knee examination revealed 
that there was tenderness about the patella with minimal 
crepitation.  The ligaments were stable.  The range of motion 
for the right knee was 0 to 130 degrees without complaints, 
in both active and passive tests.  The left knee examination 
revealed normal appearance without any swelling or 
tenderness.  The range of active and passive motion for the 
left knee was 0 to 135 degrees.  The ligaments were stable.  
The x-rays revealed that both knees were within normal limits 
without any residual trauma.  The examination showed no 
swelling, inflammation, atrophy, or deformity.  Range of 
active and passive motion revealed abduction of 175 degrees, 
forward flexion of 170 degrees, external rotation of 75 
degrees and internal rotation of 90 degrees.  X-rays were 
negative for any skeletal injury or residual trauma.  The 
lower limbs were negative for any neurological deficiency and 
straight-leg raising was 60 degrees with a negative Lasegue 
test.  Right leg examination revealed no atrophy or 
deformity.  There was no tenderness and the toes were 
straight.

The lower back revealed normal lumbar lordosis with good 
muscle tone, without any spasms.  He had pain around the 
lumbosacral area.  Active and passive range of motion was 
about equal with extension of 15 degrees with pain.  Flexion 
was 55 degrees with pain.  Right and left lateral flexion was 
15 degrees and rotation was 15 degrees.  There was no 
evidence of incoordination, weakness, and fatigability.  
There was no functional loss due to subjective complaints of 
pain.

The examiner rendered a diagnosis of normal bilateral knees, 
shoulders, and hips, lumbosacral spine and right leg.  He 
also noted that there was no evidence any skeletal injury.  
He further stated that clinically and radiologically there 
was no objective evidence to substantiate the veteran's 
subject complaints and that during the examination everything 
appeared to be within normal limits without any residual 
trauma.

Based on the probative and objective medical evidence of 
record, the Board is of the opinion that criteria for an 
evaluation in excess of 10 percent are not met under 
Diagnostic Codes 5235-5243, 5251, 5252, 5257, 5261, and 5262 
as limitation of flexion or extension such as to warrant an 
increased rating is not shown on VA examination, nor was 
there instability of the knees.  The VA orthopedic 
examination report included findings of normal bilateral 
knees, shoulders, and hips, lumbosacral spine and right leg 
with no objective evidence to substantiate the veteran's 
subject complaints and that during the examination everything 
appeared to be within normal limits without any residual 
trauma.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
5251, 5252, 5257, 5261, and 5262.  

Further, there is no evidence of ankylosis to allow a higher 
evaluation under Diagnostic Code 5240, 5250, 5260, joint 
fracture to allow a higher rating under Diagnostic Code 5255, 
malunion or other deformity that would warrant an increased 
evaluation under Diagnostic Code 5262.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5240, 5250, 52560, and 5262.  In 
fact, the veteran's symptoms are shown to primarily come from 
no more than minimal degenerative changes and subjective 
complaints of pain with no limitation of motion, which is the 
basis for his current rating under Diagnostic Codes 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  A higher 
rating under Diagnostic Codes 5003 is not warranted unless 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003.

While 38 C.F.R. §§ 4.40 and 4.45 are for application here, 
there is no current objective evidence of pathology, disuse 
atrophy, incoordination on use, weakness, or painful motion 
such that a rating in excess of 10 percent is warranted under 
these regulations.  See DeLuca v. Brown, 8 Vet. App. at 202.  
That is, while the veteran's disability has, according to the 
February 2006 examination findings, included objective 
evidence of pain at the end-point range of flexion, there is 
no clinical indication that his symptoms result in any 
functional limitation to a degree that would support a rating 
in excess of 10 percent.  In fact, in February 2006 VA 
examiner reported that there was no functional impairment, 
fatigue, decreased motion, weakness, or incoordination with 
repetitive use.  Id. at 202.  That VA examiner reported that 
the veteran had a normal examination.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's 
disability are contemplated in the currently assigned 10 
percent rating.  There is no indication that pain, due to the 
disability, causes functional loss greater than that 
contemplated by the 10 percent evaluation now assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

The Board also observes that the record evidence fails to 
associate any neurological deficit, and thus the record is 
not clinically characteristic of chronic manifestations that 
can be separately rated under diagnostic codes for orthopedic 
and neurological disabilities.  (See VA examination report 
dated February 2006).  Hence, this element of the code may 
not applied in this case.  

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against a rating in excess 
of 10 percent for the veteran's service-connected back, hip, 
and leg problems.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  See Gilbert v. Derwinski, 
supra; 38 U.S.C.A. § 5107(b).  The Board concludes that there 
was no period during this appeal that a rating greater than 
10 percent for service-connected back, hip, and leg problems 
was warranted.  Hart, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than that assigned on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




X.  TDIU

A total disability rating based on individual unemployability 
may be assigned upon a showing that a veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal 
employment, defined as an amount of earned annual income that 
does not exceed the poverty threshold determined by the 
United States Department of Commerce, Bureau of the Census, 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include PTSD (50 percent rating), tinnitus (10 percent 
rating), back, hip, and leg problems (10 percent rating), 
bilateral hearing loss (0 percent rating), and gunshot would 
to the chest (0 percent rating).  The veteran's combined 
disability evaluation due to multiple injuries incurred in 
combat action is 60.  See 38 C.F.R. § 4.16(a)(4).  This 
evaluation meets the schedular criteria for consideration of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether these disabilities, in and of themselves, precludes 
the veteran from securing or following a substantially 
gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  The August 2005 VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) indicates that the 
veteran completed high school.  The veteran also stated on 
the form that he has had no other education or training.  He 
reported that he had last worked full-time in November 1997.  
The veteran has reported to working over 30 different jobs 
since his release from service due to problems with 
authority.  (See November 2004 VA examination).  His longest 
retained position was for three years as a telephone service 
repair technician.  He has worked as a telephone service 
repair technician, import and sales, bartender, and spray 
technician.  (See August 2005 VA Form 21-8940).

As to whether the veteran's service-connected disabilities 
preclude substantially gainful employment, the Board finds 
the opinion from the November 2004 VA examination to be 
particularly helpful.  After review of the claims file, the 
examiner indicated that the veteran was essentially 
unemployable in that the veteran's level of functioning was 
not too bad since at the time he had part-time employment and 
was in a committed relationship, but "clearly his financial 
and occupational status has suffered tremendously because of 
his Vietnam experiences as he has much difficulty with 
authority.  [A]lso his [PTSD] symptoms have made it difficult 
for him to keep his work."

In October 2007, the veteran was afforded Travel Board 
hearing before the Undersigned.  The veteran, in essence, 
testified that his PTSD contributed to his unemployability 
due to his inability to maintain an effective relationship 
with his employer or co-workers.  (See October 2007 Hearing 
Transcript pp. 19-20).
 
Given the medical opinion mentioned above, and the absence of 
clear evidence to the contrary, the full criteria for 
entitlement to TDIU have been met, and this claim is granted. 




ORDER

Service connection for a right knee condition, to include as 
secondary to the service-connected back, hip, and leg 
conditions, is denied.

Service connection for a left knee condition, to include as 
secondary to the service-connected back, hip, and leg 
conditions, is denied.

Service connection for left hip pain, to include as secondary 
to the service-connected back, hip, and leg conditions, is 
denied.

Service connection for left shoulder pain, to include as 
secondary to the service-connected back, hip, and leg 
conditions, is denied.

A compensable evaluation for bilateral hearing loss, is 
denied.

An increased rating in excess of 50 percent for PTSD, is 
denied.

An increased rating in excess of 10 percent for back, hip, 
and leg conditions, is denied.

Entitlement to a total disability rating based on individual 
unemployability is granted; subject to the provisions 
governing the award of monetary benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


